Title: To Thomas Jefferson from Theodorus Bailey, 11 November 1823
From: Bailey, Theodorus
To: Jefferson, Thomas


Dear Sir,
Post Office New York
Novemr 11th 23.
In my letter of the 25th of October, I informed you that Mr Raggi had, at your request, redelivered your letter addressed to Mr Appleton to me, and at the same time stated that he expected to take passage in the Adams, G. G. & S. Howland owners, for Marseilles—I have this moment received information that the Adams sailed on her Voyage this morning, and that Mr Raggi still remains in Town. The Messrs Howland have kindly offered to forward your Packet to Mr Appleton at Leghorn—but as I am not instructed to give it a conveyance, other than by Mr Raggi, I have retained it, and wait your further directions on the occasion.I beg leave to renew to you the assurance of my respectful attachment and esteemTheodorus Bailey